 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 357 NLRB No. 54 
514 
CHS, Inc. 
and
 Daniel Peterson and Local 638 and 
120, International Brotherhood of Teamsters.
  Case 18ŒRDŒ002722 
August 12, 2011 
DECISION AND DIRECTION 
BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
PEARCE AND HAYES
 The National Labor Relations Board, by a three-
member panel, has considered determinative challenges 
in a mail-ballot election held between December 6 and 

20, 2010,
1 and the hearing officer™s report recommending 
disposition of them.  The election was conducted pursu-
ant to a Stipulated Election Agreement.  The tally of bal-
lots shows 29 for and 27 against the Union, with 4 chal-
lenged ballots, a number sufficient to affect the results of 

the election.2 The Board has reviewed the record in light of the ex-
ceptions and briefs, and has adopted the hearing officer™s 

findings and recommendations
3 only to the extent con-
sistent with this Decision and Direction. 
I. The Employer is engaged in retail agricultural sales 
from several U.S. facilities, including facilities in Grand 
Forks and Minot, North Dakota.  The Union represents a 

bargaining unit of the Employer™s tank/truckdrivers and 
mechanics employed at its North Dakota facilities.  The 
parties™ most recent collec
tive-bargaining agreement 
expired on November 10.  On November 8, the Petitioner 
filed this election petition. 
Following the mail-ballot election, the tally was 
scheduled for December 21.  Prior to the opening of the 
mail ballots, the Union timely challenged Wesley Sop-
er™s ballot on the basis that Soper was not on the payroll 
at the time of the election.
  On December 21, the Re-
gional Director requested all parties to submit written 

                                                           
1 All dates are in 2010, unless otherwise indicated. 
2 During the hearing, the Union w
ithdrew its challenges to the bal-
lots of Craig Sager and Patrick Klei
n.  Thus, the hearing officer di-
rected that their ballots s
hould be opened and counted. 
3 In adopting the hearing officer™s recommendation to overrule the 
challenge to Craig Shalesky™s ballot,
 we find that the Union failed to 
meet its burden of showing supervis
ory status as the record testimony 
was too vague and general to estab
lish that he exercised independent 
judgment in assigning work.  In ad
dition, because Shalesky recently 
had trained most of the mechanics 
to whom he assigned work, and 
made assignments after being advise
d of the day™s priorities, his as-
signments were based on ﬁcommon 
knowledge, present in any small 
workplace, of which employees have
 certain skills,ﬂ and did not in-
volve independent 
judgment.  See 
Armstrong Machine Co.
, 343 NLRB 
1149, 1150 (2004).  Member Hayes did not participate in 
Armstrong 
Machine and expresses no view on the Board™s application of the law to 
the facts there.
 statements of their positions as to each challenged ballot 
no later than December 28.  On December 24, the Em-
ployer emailed a Board agent stating that it had changed 
its position and now agreed with the Union that Soper 

was not eligible to vote because he was not employed on 
the date the ballots were to be returned to the Region.  
Thereafter, by letter dated December 28, the Union with-

drew its challenge to Soper™s ballot. 
On January 3, 2011, in his report on challenges, order 
directing hearing, and notice 
of hearing, the Regional 
Director approved the Unio
n™s withdrawal request and 
ordered that Soper™s ballot be opened and counted in the 
event the ballot remained determinative following the 
resolution of the remaining three challenged ballots.  
After issuance of the Report 
on Challenges, the Employ-
er telephoned the Region on January 4, objected to the 
Regional Director™s approval of the Union™s withdrawal 
and raised its own challenge to Soper™s eligibility.  In 

view of this, the Regional Di
rector issued a Supplement 
to Report on Challenges directing that the hearing officer 
first resolve whether the Employer had challenged and 

could challenge Soper™s eligibility to vote after the elec-
tion and, if so, determine whether Soper was an eligible 
voter. 
The hearing officer found that the Employer filed an 
untimely postelection challenge to Soper™s eligibility 
because it was raised after the ballot count and that, giv-

en the Union™s withdrawal of its timely challenge, Sop-
er™s ballot should be opened and counted.
4  The Employ-
er, in its exceptions, contends
 that the hearing officer 
erred by concluding that its challenge to Soper™s vote 
was untimely.  The Employer asserts that, in response to 
the Regional Director™s reques
t for its statement of posi-
tion, it timely submitted written support for the Union™s 
challenge to Soper™s eligibility, and it did so prior to the 

opening of the challenged mail ballots. 
II. We find, contrary to the hearing officer, that the Em-
ployer™s challenge to Soper™s ballot raises no postelec-
tion challenge issue at odds with the Board™s timeliness 
rules. 
In order to promote election finality, the Board has 
long required that challenges to voter eligibility be made 
before the ballots are cast and commingled with other 

uncontested ballots.  
Lakewood Engineering & Mfg. Co.
, 341 NLRB 699, 700 (2004).  The Board generally will 
not entertain a postelection challenge unless the party 

that would benefit from the Board™s refusal to consider 
                                                           
4 Although the hearing officer hear
d evidence on Soper™s eligibility 
to vote, he did not resolve this i
ssue because he concluded that the 
Employer™s challenge was untimely. 
 CHS, INC. 515
such a challenge knows that a 
voter is ineligible and con-
ceals that ineligibility.  See, e.g., 
NLRB v. A. J. Tower 
Co.
, 329 U.S. 324, 333 (1946); 
Solvent Services
, 313 
NLRB 645 (1994). 
However, the Board has held that a party may raise 
and litigate at a hearing an alternative ground for a 
properly challenged ballot, even if that alternative ground 

was not raised in a timely challenge.  In 
Coca-Cola Bot-
tling Co. of Miami
, 237 NLRB 936 (1978), the Board 
agent challenged the ballot of striker replacement D. W. 

Davis on the ground that Davis was not included on the 
Excelsior list.  The union, which had challenged the bal-
lots of all other striker replacements on the ground that 
the strike was an unfair labor practice strike, did not sim-
ilarly challenge Davis™ ballo
t, presumably because it 
considered such a challenge 
superfluous in light of the 
Board agent™s challenge.  At the hearing, it was deter-
mined that the Board agent 
had mistakenly challenged 
Davis™ ballot, as his name 
was on the 
Excelsior list.  The 
union then stated that it wanted to challenge Davis™ bal-
lot on the same basis as its challenge to the other striker 

replacements.  The Board adopted the judge™s findings 
that the union™s challenge to Davis™ eligibility properly 
could be considered because no postelection challenge 

issue was presented ﬁso long as Davis™ ballot remains 
sealedﬂ and because ﬁthe Board is free to sustain the 
challenge to his ballot on any valid litigated ground.ﬂ  Id. 

at 952. 
This case is unlike those cases where ballots have al-
ready been commingled and a pa
rty then files a late chal-
lenge.  Here, as in 
Coca-Cola
, supra, timely initial chal-
lenge was filed, and Soper™s ballot has been segregated.  
Notwithstanding that the Union and the Employer 
changed their positions on Soper™s eligibility after the 
initial tally of ballots, his ballot remained sealed, and the 
issue of his eligibility (contested at different times by 

both these parties on the same basis) was litigated at the 
hearing pursuant to the Regional Director™s instructions 
in his Supplement to Report on Challenges.  Under these 

circumstances, we see no impediment to resolving the 
challenge to Soper™s ballot on the merits. 
Because the hearing officer 
found that Soper™s ballot 
should be opened and counted based solely on the un-
timeliness of the Employer™s postelection challenge, we 
will remand this proceeding with instructions to address 
the merits of Soper™s eligibility if his ballot remains de-
terminative. 
DIRECTION IT IS DIRECTED
 that the Regional Director for Region 
18 shall, within 14 days from the date of this Decision 

and Direction, open and count the ballots of Craig Sager, 
Patrick Klein, and Craig Shalesky. 
IT IS FURTHER ORDERED
 that the Regional Director 
shall hold in abeyance the ballot of Wesley Soper until 
the ballots of the voters listed above are opened and 
counted.  If the ballot of Soper becomes determinative to 

the outcome of the election, 
then the Regional Director 
shall take further action consistent with this Decision and 
Direction.  If his ballot is not determinative, it shall re-

main sealed, and the Regional 
Director shall prepare and 
serve on the parties a revised tally of ballots and issue the 
appropriate certification.  